DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 10/23/2020. Claims 1 through 24 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,171,356. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim 1 is broadened and anticipated by the reference claim 1, for the following reasons.
The reference’s claim 1 directs to a process for generating an output packet from an input packet by replacing protocol header fields (“header field,” hereinafter). The output packet is obtained by using a received packet and output packet template (i.e., templates that provide mapping value of the output protocol descriptors and header fields of the input and output packets respectively). In other words, the reference’s claim specifically obtains an output packet by using output packet template as defined in the claim.
Even though, the examined claim 1 is written in broader fashions and does not use the same language, such as, input template, it still directs to the process for creating an output packet according to the output template and a preset output mapping relationship.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 16-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over  Pennec et al. (US 2005/0041660 A1) in view of Park et al. (US 2004/0165602 A1).

For claim 1 Pennec teaches a method, comprising: 
receiving a packet (see paragraph 21 “incoming packet”, “input packet has data (payload) and header (protocol header) fields”, and paragraph 37 “original packet coming from input IN is analyzed”); 
obtaining an output template according to the received packet, wherein the output template comprises one or more output protocol descriptors and an output template descriptor, the output template descriptor indicates a sequence of the one or more output protocol descriptors (see paragraph 21 “creating a new template or using the existing template for producing an output from incoming packet”, Fig. 2 “Template creation based on the received input packet”, paragraph 37 the output template contains statements (descriptors)”, paragraph 55 “optional field (OP) which tells (describes) that additional fields added”); 
generating, according to the output template and a preset output mapping relationship, one or more protocol header fields of an output packet that is to be created, wherein the preset output mapping relationship comprises a mapping relationship between the one or more output protocol descriptors and the one or more output protocol header fields (see Fig. 2 “packet builder builds output packet based on the input packets and created template” and Fig. 4 A-C); 
creating the output packet that includes the one or more protocol header fields; and transmitting the output packet (see Fig. 2 “output packet from packet builder”).
Pennec does not explicitly teach mapping process. 
However, Park teaches a mapping process for IPv4 packets and IPv6 packets based on a mapping table (see Park: at least paragraph 19).  
Thus, it would have been obvious to a person of ordinary skill in the art to use the teachings of Park in the dynamic template creation of Pennec in order to dynamically create a mapping table (template) to translate IPv4 packets to IPv6 packets or vice versa (see Park: at least paragraph 19).

           For claim 2 Pennec in view of Park teaches the method, where the output template descriptor comprises an output protocol combination description field, and the protocol combination description field describes the sequence of the one or more output protocol descriptors (see Pennec: paragraph 8 “static template are predefined: the instant claim is an static template which is already defined. Therefore, it is considered a design choice” and paragraph 9 “specific templates having different rules-therefore this instant claim 2 is design choice”).

           For claim 3 Pennec in view of Park teaches the method, where the output template descriptor comprises an output header field length field and the output header field length field comprises a total length of the one or more output protocol header fields (see Pennec: paragraph 8 “static template are predefined: the instant claim is an static template which is already defined. Therefore, it is considered a design choice” and paragraph 9 “specific templates having different rules-therefore this instant claim 2 is design choice” and paragraph 53 “both protocol header and payload depend on the maximum length of template”).

           For claim 4 Pennec in view of Park teaches the method, where the output template descriptor comprises an output forwarding indication field and the output forwarding indication field comprises a forwarding manner of a packet (see Pennec: paragraph 8 “static template are predefined: the instant claim is an static template which is already defined. Therefore, it is considered a design choice” and paragraph 9 “specific templates having different rules-therefore this instant claim 2 is design choice” and Fig. 4B “indicates LABX field includes multiple fields design examples”).

           For claim 9 Pennec in view of Park teaches the method, where the one or more input protocol descriptors comprises a plurality of protocol fields corresponding to a protocol field of the one or more input protocol header fields (see Pennec: paragraph 8 “static template are predefined: the instant claim is an static template which is already defined. Therefore, it is considered a design choice” and paragraph 9 “specific templates having different rules-therefore this instant claim 2 is design choice” and Fig. 4B “indicates LABX field includes multiple fields design examples”).

           For claim 16 Pennec in view of Park teaches the method, where the output template comprises the one or more first protocol descriptors and an additional protocol descriptor (see Pennec: paragraph 8 “static template are predefined: the instant claim is a static template which is already defined. Therefore, it is considered a design choice” and paragraph 9 “specific templates having different rules-therefore this instant claim 2 is design choice” and Fig. 4B “indicates LABX field includes multiple fields design examples”).

           For claim 17 Pennec in view of Park teaches the method, where the output template comprises a part of the one or more first protocol descriptors (see Pennec: paragraph 8 “static template are predefined: the instant claim is a static template which is already defined. Therefore, it is considered a design choice” and paragraph 9 “specific templates having different rules-therefore this instant claim 2 is design choice” and Fig. 4B “indicates LABX field includes multiple fields design examples”).

           For claim 19 Pennec in view of Park teaches the method, where the method is performed by one of: a switch, a router or a firewall (see Park: paragraph 7 “boundary router”).

           For claim 20 Pennec in view of Park teaches, where the output template comprises one or more of: a virtual local area network (VLAN) descriptor, an Ethernet descriptor or an Internet Protocol (IP) descriptor (see Pennec: paragraphs 3-4 “IP protocol”).

           For claim 21 Pennec in view of Park teaches the method, where the output template comprises an IPv4 descriptor and a data structure of the IPv4 descriptor is obtained by one of the following: by means of compilation, by using a packet parser of a protocol oblivious forwarding mechanism, or being specified by a user (see Pennec: Fig. 2 “packet analysis and lookup”).

           For claim 22 Pennec in view of Park teaches the method, where the output packet further comprises a payload field (see Pennec: Figs. 4A-C “data field”).

           For claim 23 Pennec in view of Park teaches a forwarding device comprising: 
a processor (see Pennec: paragraph 11 “ingress node”); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to cause the forwarding (see Pennec: paragraph 11 “ingress node”) device to: 
receive a packet (as discussed in claim 1); 
obtain an output template according to the received packet, wherein the output template comprises one or more output protocol descriptors and an output template descriptor, the output template descriptor indicates a sequence of the one or more output protocol descriptors (as discussed in claim 1); 
generate, according to the output template and a preset output mapping relationship, one or more protocol header fields of an output packet that is to be created, wherein the preset output mapping relationship comprises a mapping relationship between the one or more output protocol descriptors and the one or more output protocol header fields (as discussed in claim 1); 
create the output packet that includes the one or more protocol header fields (as discussed in claim 1); and 
transmit the output packet (as discussed in claim 1).

           For claim 24 Pennec in view of Park teaches a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed by a processor (see Pennec: paragraph 11 “ingress node”), cause the processor to: 
receive a packet (as discussed in claim 1); 
obtain an output template according to the received packet, wherein the output template comprises one or more output protocol descriptors and an output template descriptor, the output template descriptor indicates a sequence of the one or more output protocol descriptors (as discussed in claim 1); 
generate, according to the output template and a preset output mapping relationship, one or more protocol header fields of an output packet that is to be created, wherein the preset output mapping relationship comprises a mapping relationship between the one or more output protocol descriptors and the one or more output protocol header fields (as discussed in claim 1); 
create the output packet that includes the one or more protocol header fields (as discussed in claim 1); and 
transmit the output packet (as discussed in claim 1).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415